Hancock, Jr., and Witmer, JJ. (dissenting).
We would not disturb the exercise of the court’s discretion in granting the motion. One may reasonably conclude from this record that plaintiff submitted to an examination before trial and consented to the withdrawal of defendants’ motion to strike the note of issue believing in good faith that defendants had agreed not to raise the lack of compliance with 22 NYCRR 1024.4 as a bar to plaintiff’s right to conduct an examination. Had plaintiff not thought so, she could have avoided the loss of her right to examine defendants by simply refusing to be examined and requiring defendants to proceed with their motion to strike. Defendant Moultrie’s refusal to submit an examination without a court order because he had moved to Alabama was certainly not any indication that he intended to invoke the requirements of 22 NYCRR 1024.4 as a complete bar after he had succeeded in obtaining an examination of plaintiff and after the motion to strike had been withdrawn. We believe that the court in its discretion properly ordered the examination to avoid an unfair result in view of the special and unusual circumstances presented (see Schuster v Constantine, 56 AD2d 737). (Appeal from order of Monroe Supreme Court—examination before trial.) Present—Marsh, P. J., Dillon, Hancock, Jr., Schnepp and Witmer, JJ.